Ludeling, C. J.
The plaintiffs sue on a note and an account. The defense is, that being in failing circumstances, the defendants called a • meeting of their creditors, and with the assent of said creditors, assigned to them all the property and assets of said defendants, which were sold and collected and the proceeds thereof were distributed pro rata among the creditors, and that the agreement was that such assignment should fully release defendants from all their liabilities. The plaintiffs rely upon the fact that they did not sign the agreement. *632This is true; but they were informed of its terms and conditions, and they accepted their pro rata from the assignee, without reservation, and thereby made themselves parties to the agreement. “ Creditors may become parties to an assignment in other ways than-by actually signing the instrument, as by coming in under it for the purpose of obtaining a dividend.” “By becoming a party to an assignment a creditor entitles himself to the full benefit of the provision made by it in his behalf, while on the other hand he frequently surrenders rights, on which he might otherwise insist.”' Burwell on Assignments 217; 7 How'. 276.
The plaintiffs ought not to be permitted to enjoy the benefit of a compromise and at the same time repudiate its obligations.
It is ordered that the judgment of the lower court be affirmed, with costs of appeal.